Name: Commission Regulation (EC) No 1996/2002 of 8 November 2002 fixing, for 2003, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32002R1996Commission Regulation (EC) No 1996/2002 of 8 November 2002 fixing, for 2003, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas Official Journal L 308 , 09/11/2002 P. 0008 - 0008Commission Regulation (EC) No 1996/2002of 8 November 2002fixing, for 2003, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3), as last amended by Regulation (EC) No 349/2002(4), and in particular Article 9(2) thereof,Whereas:(1) Member States' notifications under Article 9(1) of Regulation (EC) No 896/2001 indicate that the sum of allocations applied for is 12276727,76 tonnes for all non-traditional operators A/B and 650916,000 tonnes for all non-traditional operators C.(2) The percentages to be applied for determining the allocations for non-traditional operators under the tariff quotas A/B and C should therefore be fixed.(3) So that the operators have sufficient time to lodge licence applications for the first quarter of 2003, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, the allocation to be granted to each non-traditional operator under Article 9(2) of Regulation (EC) No 896/2001 shall be the following percentage of the allocation applied for:(a) for each non-traditional operator A/B: 3,67370 %,(b) for each non-traditional operator C: 12,67444 %.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 55, 26.2.2002, p. 17.